USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 1 of 8


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

DOUGLAS L. THOMAS,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Cause No. 2:19-cv-00085-JVB-JPK
                                               )
NORFOLK SOUTHERN RAILWAY                       )
COMPANY,                                       )
                                               )
               Defendant.                      )

                            DEFENDANT’S ANSWER TO COMPLAINT

       For its Answer to Plaintiff’s Complaint, the Defendant, Norfolk Southern Railway Company

(“Norfolk Southern”), by counsel, states as follows:

                                         FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted and therefore it

should be dismissed with prejudice.

                                       SECOND DEFENSE

       For its answers to the specific allegations set forth in Plaintiff’s Complaint, Norfolk Southern

states as follows:

       1.      This is an action based upon the Federal Employers Liability Act, 45 USC § 51 et seq.

which provides in relevant part that whenever an employee of a railroad is injured while engaged in

the course of his employment, the railroad shall be liable in damages to the injured employee where

the injury results in whole or in part from the negligence of any of the officers, agents, or other

employees of the railroad or by reason of any defect or insufficiency, due to the railroad’s negligence.

ANSWER:        Paragraph 1 of the Complaint contains no factual allegations and purports to
               state rules of law, and therefore no answer is required of Defendant; to the extent
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 2 of 8


                an answer could be deemed necessary, Defendant admits that Plaintiff has filed
                his action under the Federal Employers’ Liability Act (“FELA”), but Defendant
                denies that it is liable to Plaintiff under the FELA or any other provision of law.

        2.      Plaintiff DOUGLAS L. THOMAS, is now, and at all times relevant hereto, a resident

of Culver, Indiana.

ANSWER:         Defendant is without knowledge or information sufficient to enable it to
                specifically admit or deny the allegations in ¶ 2 of Plaintiff’s Complaint.

        3.      At all times relevant hereto, defendant, NORFOLK SOUTHERN, was a corporation

licensed to do business as a common carrier by railroad in interstate commerce in Indiana, and plaintiff,

DOUGLAS L. THOMAS, was employed by defendant as a signal maintainer in interstate commerce.

ANSWER:         Defendant admits that it is and has been a common carrier by railroad engaged
                in interstate commerce in certain states within the United States, including in
                the state of Indiana; Defendant further admits that it has employed Plaintiff as
                a signal maintainer, and that any duties performed by Plaintiff that were within
                the course and scope of his employment with Norfolk Southern were conducted
                in furtherance of interstate commerce; otherwise, Defendant denies the truth of the
                allegations in Count ¶ 3 of Plaintiff’s Complaint.

        4.      This Court has jurisdiction over defendant, NORFOLK SOUTHERN, and venue is

proper in this court pursuant to 45 U.S.C. §§ [sic] 56.

ANSWER:         Paragraph 4 of the Complaint contains no factual allegations and therefore no
                answer is required of Defendant; to the extent an answer could be deemed
                necessary, Defendant admits that the Court has subject matter jurisdiction over
                Plaintiff’s action, but Defendant denies that venue is proper in the Hammond
                Division pursuant to 28 U.S.C. § 94(a).

                                    “NEGLIGENCE
                          FEDERAL EMPLOYERS LIABILITY ACT”

        1-4.    Plaintiff incorporates and re-alleges paragraphs 1-4 of this Complaint in this Count

I as if originally pled herein.

ANSWER:         Defendant reasserts its answers to ¶¶ 1-4 and incorporates them by reference
                as though fully set out herein.



                                                  -2-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 3 of 8


        5.      That on or about March 4, 2016, at all times relevant herein, plaintiff, DOUGLAS

L. THOMAS, was engaged in the course and scope of his duties as a signal maintainer for defendant,

NORFOLK SOUTHERN, when he was tasked with off-loading battery chargers from a semi -trailer

truck and moving them into a tool warehouse at or near 502 Broadway Street in Argos, Indiana.

ANSWER:         Defendant is without knowledge or information sufficient to enable it to
                specifically admit or deny the allegations in ¶ 5 of Plaintiff’s Complaint.

        6.      That at all times relevant herein, all or part of plaintiff's duties were in furtherance

of the defendant’s business in interstate commerce.

ANSWER:         Defendant admits that any duties performed by Plaintiff that were within the
                course and scope of his employment with Norfolk Southern were conducted in
                furtherance of interstate commerce, but Defendant is without knowledge or
                information sufficient to enable it to specifically admit or deny that Plaintiff was
                engaged in the course and scope of his employment with Norfolk Southern at
                the non-specific time(s) alleged; Defendant denies the truth of the remaining
                allegations, if any, in ¶ 6 of Plaintiff’s Complaint.

        7.      While in the process of being handed the battery chargers from above shoulder height,

Douglas L Thomas felt a pop in his right shoulder/arm.

ANSWER:         Defendant is without knowledge or information sufficient to enable it to specifically
                admit or deny the truth of the allegations in ¶ 7 of Plaintiff’s Complaint.

        8.      That lack of adequate equipment and support for off-loading the battery chargers

caused or contributed to cause a severe injury to Douglas L. Thomas’ right shoulder and arm..

ANSWER:         Defendant denies the truth of the allegations in ¶ 8 of Plaintiff’s Complaint.

        9.      That defendant, NORFOLK SOUTHERN, had a non-delegable duty to provide its employees

a reasonably safe place in which to work. It was negligent in one or more of the following respects:

                a.      Failed to provide appropriate equipment to allow plaintiff to perform his
                        work duties in a safe manner;

                b.      Failed to provide a boom lift truck for off-loading the semi -trailer truck;

                c.      Failed to provide a forklift truck for moving the pallets of battery chargers
                        into the tool warehouse;

                                                    -3-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 4 of 8


                d.      Failed to warn plaintiff of unsafe work conditions where he was directed to work;

                e.      Failure to recognize and remedy the unsafe work conditions where plaintiff
                        was required to work;

                f.      Failed to adequately supervise the plaintiff and the other workers in the
                        execution of their job assignment.

                g.      Failed to properly train its employees in safe methods for the job they were
                        required to perform.

                h.      Failed to appropriately coordinate the job assignments.

                i.      Was otherwise negligent for failing to provide its employees a safe place in
                        which to work

ANSWER:         The first sentence of ¶ 9 of Plaintiff’s Complaint purports to state a rule of law
                and therefore no answer is required of Defendant; to the extent an answer could
                be deemed necessary, Defendant denies the truth of this statement, which is
                inaccurate and/or incomplete; Defendant denies the truth of the remaining
                allegations in ¶ 9 of the Complaint, including each and every allegation in
                subparts “a)” through “i)” thereof.

        10.     That at all times herein stated, plaintiff, DOUGLAS L. THOMAS, was free from

negligence.

ANSWER:         Defendant denies the truth of the allegations in ¶ 10 of Plaintiff’s Complaint.

        11.     That as a result, in whole or in part, of the aforesaid negligence of defendant, NORFOLK

SOUTHERN, plaintiff sustained serious permanent injuries of a personal and pecuniary nature, including

an injury to right shoulder and arm, and will continue to suffer from those injuries in the future.

ANSWER:         Defendant denies the truth of each and every allegation in ¶ 11 of Plaintiff’s
                Complaint.

        12.     That in an effort to treat, heal, and relieve said injuries and as a direct result of

defendant’s negligence, plaintiff has incurred and will incur into the future substantial expenses for

medical, hospital, nursing, and related care, the full extent of which are not determinable at this time..

ANSWER:         Defendant denies the truth of each and every allegation in ¶ 12 of Plaintiff’s
                Complaint.

                                                   -4-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 5 of 8


       13.     That as a result of the aforesaid negligence of defendant, NORFOLK SOUTHERN,

plaintiff, DOUGLAS L. THOMAS, has experienced a loss of wages and will continue to suffer a loss

of wages into the future; and the plaintiff will continue to suffer a permanent diminution or loss of

earning capacity, the full extent of which at this time cannot be determined.

ANSWER:        Defendant denies the truth of each and every allegation in ¶ 13 of Plaintiff’s
               Complaint.

       14.     That as a result of said injuries, plaintiff has experienced disability, pain and

suffering, and a loss of enjoyment of a normal life from the past and into the future.

ANSWER:        Defendant denies the truth of each and every allegation in ¶ 14 of Plaintiff’s
               Complaint.

       With respect to Plaintiff’s prayer for relief, Defendant denies that Plaintiff is entitled

to judgment in his favor or to recover the relief requested.

                                        THIRD DEFENSE

       Venue in this matter is improper under the provisions of 28 U.S.C. § 94(a).

                                      FOURTH DEFENSE

       The injuries and damages of which Plaintiff complains were solely caused by Plaintiff’s

own negligence, and for this reason his claims are barred.

                                        FIFTH DEFENSE

       The injuries and damages of which Plaintiff complains were caused in whole or in part by

Plaintiff’s own contributory negligence, and for this reason his claims are barred or his damages

should be proportionately reduced.

                                        SIXTH DEFENSE

       Plaintiff’s alleged injuries and damages were not proximately caused, in whole or in part,

by any negligence on the part of Norfolk Southern.


                                                 -5-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 6 of 8


                                       SEVENTH DEFENSE

       Some or all of Plaintiff’s claims against Norfolk Southern may be barred by the doctrines of

federal preemption or preclusion.

                                        EIGHTH DEFENSE

       Plaintiff’s alleged injuries and damages were caused in whole or in part by pre-existing

conditions, or other contributory or concurrent conditions or factors, including events occurring prior

or subsequent to the occurrence made the basis of Plaintiff’s Complaint, and, for this reason his

claims are barred or his damages should be proportionately diminished.

                                         NINTH DEFENSE

       The alleged injuries and damages of which Plaintiff complains were the result of intervening,

superseding causes, which were not foreseen by Norfolk Southern and could not reasonably have

been foreseen by Norfolk Southern under the same or similar circumstances, and for this reason

Plaintiff’s claims are barred.

                                        TENTH DEFENSE

       Norfolk Southern cannot be held liable for an amount greater than that apportioned according

to its degree or percentage of fault; Norfolk Southern is not liable for injuries caused by the fault of

non-parties hereto.

                                      ELEVENTH DEFENSE

       Plaintiff’s claims are barred to the extent that he has failed reasonably to mitigate, lessen, or

avoid his purported injuries and damages.

                                      TWELFTH DEFENSE

       Advances, sick pay, medical bills, supplemental benefits, and Railroad Retirement Board

benefits may have been paid to or on behalf of Plaintiff so that Norfolk Southern be entitled to a set-

off against any damages which Plaintiff may recover.

                                                  -6-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 7 of 8


                                   THIRTEENTH DEFENSE

       To the extent that Norfolk Southern has not specifically responded to any allegation in

Plaintiff’s Complaint, it denies the same.

       WHEREFORE, Norfolk Southern prays that Plaintiff take nothing by way of his Complaint

herein; that judgment be entered in favor of Norfolk Southern upon Plaintiff’s Complaint; that

Norfolk Southern recover its reasonable costs; and that the Court grant such other relief as is just

and proper in the premises.

                                              Respectfully submitted,

                                                s/ David A. Locke
                                              David A. Locke (Indiana attorney #18759-53)
                                              Email: dal@stuartlaw.com
                                              STUART & BRANIGIN LLP
                                              300 Main Street, Suite 900
                                              P.O. Box 1010
                                              Lafayette, IN 47902-1010
                                              Telephone: (765) 423-1561
                                              Attorneys for Norfolk Southern Railway Company




                                        JURY DEMAND

       Defendant demands trial by jury.

                                               s/ David A. Locke
                                              David A. Locke




                                                -7-
USDC IN/ND case 2:19-cv-00085-JTM-JPK document 16 filed 05/01/19 page 8 of 8


                                CERTIFICATE OF SERVICE

         I hereby certify that on the 1st day of May, 2019, a copy of the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF system. Parties may access this
filing through the Court’s CM/ECF system. Notice of the filing will be sent to the following by
operation of the Court’s electronic filing system:

            Michael B. Gunzburg
            Ridge & Downes
            101 N. Wacker Drive
            Suite 200
            Chicago, IL 60606
            mgunzburg@ridgedownes.com

                                             s/ David A. Locke
                                            David A. Locke
1183452.1




                                               -8-
